Notice of Pre-AIA  or AIA  Status
 	The present application 16/850,291, filed on 4/16/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-31 are pending in this application.
Drawings
The Drawings filed on 4/16/2020 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant’s claim for domestic priority application
US provisional # 62/403,328 filed on 10/03/2016, US provisional # 62/834,735 filed on 04/16/2019 under 35 U.S.C. 119 (e).



, 
Statutory Review under 35 USC § 101

Claims 1,18,22 is directed to a computing device, quick data structuring system (claim 18,22),  and have been reviewed.
 	Claims 1,18,22 appear to be statutory category as the computing device includes hardware (at least one data processor) as disclosed in ¶ para 0052-0054,0098, 00223, 0258, fig1,fig 7 (Memory), ¶ para 0052,0056, 00223-00224, fig 2A, fig  9-14, processor implemented instructions, of the applicant’s specification referring to physical processor cores.
Claims 24 is directed to a content editor application and have been reviewed
Claims 24 appear to be statutory category as the content editor  includes hardware (memory) as disclosed in ¶ para 0052











Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1: recites:
 	“A computing device comprising:
 	memory that stores thereon a content editor application and a quick data structuring system, the quick data structuring system incorporated into the content editor application; the quick data structuring system comprising a presentation layer, a logic layer, and a database that stores structured data; and a report file in the content editor application that is populated by the quick data structuring system; and
 	a processor that uses user input received via the presentation layer to populate the database with the structured data, wherein in the logic layer is configured to obtain at least a portion of the structured data from the database to populate the report file in the content editor”.  These limitations merely performed using data structure.  The claimed processor and memory are generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  



Step 2A Prong 2 Integration into a practical application

 This judicial exception is not integrated into a practical application because the additional steps of “quick data structuring system incorporated into the content editor application; the quick data structuring system comprising a presentation layer, a logic layer, and a database that stores structured data…..”,  are directed to mere content editor, presenting layers database stores structured data and thus this step is an extra-solution activity.  The processor and memory is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claim contains the additional step of “a processor that uses user input received via the presentation layer to populate the database with the structured data, wherein in the logic layer is configured to obtain at least a portion of the structured data from the database to populate the report file in the content editor”. Populate the database with the structured data, configured to obtain portion of structure data from database, mere data gathering is an extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.



Step 2B significantly more

The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amounts to no more than mere instructions to apply the exception using a generic computer component. Therefore, these claims are directed to an abstract idea.  See MPEP 2106.05(b)(I).  

Claim 2 further elaborates on “wherein the processor initiates display of the report file and the presentation layer in a graphical user interface of the content editor application”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 3, further elaborates on “wherein the presentation layer and the report file are simultaneously displayed.”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 4, further elaborates on “wherein the presentation layer and the report file are displayed at different times”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 5, further elaborates on “wherein the presentation layer is displayable in a web browser”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 6, further elaborates on “wherein the database comprises one or more files in a markup language readable by a web browser”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Claim 7, further elaborates on “wherein the database comprises one or more XML files”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 8, further elaborates on “wherein the logic layer interfaces with the report file via one or more content editor application programming interfaces”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 9, further elaborates on “wherein a document file comprises one or more sub-files dedicated to the report file and one or more sub-files dedicated to the quick data structuring system”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 10, further elaborates on “wherein the one or more sub-files dedicated to the quick data structuring system form the database”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 11, further elaborates on “ wherein the one or more sub-files dedicated to the report file and the one or more sub-files dedicated to the quick data structuring system are data compressed to form the document file, having one of a positive, a zero, and a negative data compression ratio, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 12, further elaborates on “wherein the document file is a Microsoft Word file, and the one or more sub-files dedicated to the report file and the one or more sub-files dedicated to the quick data structuring system are XML files”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim  13, further elaborates on “ wherein the memory further stores thereon a file system comprising one or more data files, and the structured data in the database comprises a data link to the one or more data files”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 14, further elaborates on “wherein the memory further stores thereon a file daemon that forms a data bridge between the quick data structuring system and the file system for the quick data structuring system to access the one or more data files”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 15, further elaborates on “wherein the file daemon comprises a local webserver and the quick data structuring system, and wherein the file daemon and the quick data structuring system communicate with each other using a web-based communication protocol”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract 

Claim 16, further elaborates on “wherein the one or more data files comprise unstructured data, and the structured data stored in the database is at least one of obtained and derived from the unstructured data”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 17, further elaborates on “wherein the report file is editable by a graphical user interface of the content editor”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.






Claim 18,22: recites:
 “A quick data structuring system comprising:
 	a presentation layer, 
  	a logic layer and a database that stores structured data;
 	the presentation layer comprising a web browser graphical user interface that is integrated into a content editor application for at least one of displaying and receiving the structured data;
 	the logic layer interacts with the presentation layer, the database, and a report file displayable by the content editor application; and
 	the database comprising a set of sub-files that form a portion of a document file, and the document file further comprises another set of sub-files that form the report file”, These limitations merely performed using data structure.  The claimed processor and memory are generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  

Step 2A Prong 2 Integration into a practical application

 	This judicial exception is not integrated into a practical application because the additional steps of “the presentation layer comprising a web browser graphical user interface that is integrated into a content editor application for at least one of displaying and receiving the structured data;
 the logic layer interacts with the presentation layer, the database, and a report file displayable by the content editor application”, are directed to mere content editor (spec: Para 0052-0054,0098, 00223, 0258, fig1,fig 7; Fig 9-14 processor implemented instructions, para 0052,0056, 00223-00224, fig 2A) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Additionally, the claim contains the additional step of “the database comprising a set of sub-files that form a portion of a document file, and the document file further comprises another set of sub-files that form the report file”, database file(s) is an extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B significantly more
The claims 18,22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amounts to no more than mere instructions to apply the exception using a generic computer component. Therefore, these claims are directed to an abstract idea.  See MPEP 2106.05(b)(I).  


Claim 19, further elaborates on “wherein the database comprises a caching layer and a persistence layer, the persistence layer stores the set of sub-files of the database, and the database further comprises an application programming interface for interacting with the content editor application”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 20, further elaborates on “wherein the database further comprises a security layer that secures data transmitted between the persistence layer and the caching layer”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 21, further elaborates on “wherein new structured data received at the presentation layer is first stored in the persistence layer and then later stored in the caching layer”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a 

Claim 24: recites:
 	“A content editor application comprising:
 	a document file that comprises a report file that is displayable and editable using a graphical user interface of the content editor application;
 	a quick data structuring system that is a web browser add-in to the content editor application, and which comprises: a presentation layer for at least one of receiving and modifying structured data, a logic layer that interacts with the report file, and a database for storing structured data; and
 	wherein the report file and the presentation layer are displayed in the graphical user interface of the content editor application, and at least a portion of the structured data stored in the database is insertable into the report file by the logic layer”.  These limitations merely performed using data structure.  The claimed processor and memory are generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  

Step 2A Prong 2 Integration into a practical application

This judicial exception is not integrated into a practical application because the additional steps of    “a document file that comprises a report file that is displayable and editable using a graphical user interface of the content editor application;
(spec: Para 0052-0054,0098, 00223, 0258, fig1,fig 7; Fig 9-14 processor implemented instructions, para 0052,0056, 00223-00224, fig 2A) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Additionally, the claim contains the additional step of “wherein the report file and the presentation layer are displayed in the graphical user interface of the content editor application, and at least a portion of the structured data stored in the database is insertable into the report file by the logic layer”, displaying report file is an extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.





Step 2B significantly more

The claim 24 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amounts to no more than mere instructions to apply the exception using a generic computer component. Therefore, these claims are directed to an abstract idea.  See MPEP 2106.05(b)(I).  

Claim 25, further elaborates on “an application programming interface with which the quick data structuring system uses to insert at least the portion of the structured data into the report file”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea

Claim 26, further elaborates on “wherein the document file comprises one or more sub-files dedicated to the report file and one or more sub-files dedicated to the quick data structuring system; and the database comprises the one or more sub-files dedicated to the quick data structuring system to store the structured data”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these 

Claim 27, further elaborates on “wherein the one or more sub-files dedicated to the report file comprise a sub-file for a main body of the report file”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea

Claim 28, further elaborates on “wherein the one or more sub-files dedicated to the report file and the one or more sub-files dedicated to the quick data structuring system are all XML files”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea

Claim 29, further elaborates on “wherein the database forms part of the document file”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical 

Claim 30, further elaborates on “a Microsoft Word application and the document file being a Microsoft Word file; wherein one or more XML files form the database and are part of the document file”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea

Claim 31, further elaborates on “wherein the database only temporarily stores the structured data in a caching layer in the database, and the quick data structuring system obtains the structured data from a second database that is external to the content editor application”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea




Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10,12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little et al., (hereafter Little), US Pub.No.2014/0215302 published Jul,2014 in view of Garipov, US Pub.No. 2017/0052766 published Feb,2017

As to Claim 1, Little teaches a system which including “A computing device comprising (fig 3, fig 8)
 	“memory that stores thereon a content editor application and a quick data structuring system” (Little: fig 8 processor, memory including applications such as editor application, storage), “ the quick data structuring system incorporated into the content editor application” (Little: 0019,0025 – Little teaches content edition particularly data associated with the document  for example, comments, text editing, image editing and like, further Little teaches examples of file formats such as pdf, Microsoft word markup language or OOCXML is identical to the quick data structure or QDS including content editor applications of instant specification  para 0044) ; the quick data structuring system comprising a presentation layer (fig 8, element 855, para 0171 line 1-2 – Little teaches presentation layer as graphical user interface is identical to presentation layer supporting graphical interface of instant specification para 0063, “a logic layer (0054,0063 0160, fig 8 – Little teaches processor that processes the instructions of one or more application programs supporting APIs is identical to instant specification 0063,0065), and a database that stores structured data” (fig 3, element 350,0077, 0079 – Little teaches documents and/or data  element 345 stored in database element 350) ; 
is identical to instant specification 0069 content editor application associated with the respective file(s); and
 	“a processor that uses user input received via the presentation layer (Little: 0059, line 1-4), wherein in the logic layer is configured to obtain at least a portion of the structured data from the database , report file in the content editor” (0097-0098,0100-0101, fig 5A – Little teaches documents from the database supporting file formats and selecting the document for viewing and/or editing portions to identify versions and difference “delta” as portion of the data).
 	It is however, noted that Little does not teach “populate the database with the structured data”, although Little supports editor application associated with the data files stored in a database as shown in fig 2-3.  On the other hand, Garipov disclosed “populate the database with the structured data” (0020-0021,0024, fig 11-14, para 0229 – Garipov teaches defining structured database elements including label, label values associated with the metadata, it is further noted that database of linked objects considered to form the structure, further, Garipov teaches loading data in relational database defining tables supported with SQL as detailed in 0229)
 	It would have been obvious to one of the ordinary skill in the art before the


As to claim 2, Little disclosed “ wherein the processor initiates display of the report file and the presentation layer in a graphical user interface of the content editor application” (fig 2, fig 7, 0128-0129)

As to claim 3 Little disclosed “wherein the presentation layer and the report file are simultaneously displayed” (fig 7, 0065,0087-0088)

As to claim 4 Little disclosed ,wherein the presentation layer and the report file are displayed at different times” (0088-0089).

As to claim 5, Little disclosed wherein the presentation layer is displayable in a web browser” (0046,0062).
As to claim 6 Little disclosed “wherein the database comprises one or more files in a markup language readable by a web browser” (0025,0032)

As to claim 7, Little disclosed “wherein the database comprises one or more XML files” (0032, 0037).

As to claim 8, Little disclosed “wherein the logic layer interfaces with the report file via one or more content editor application programming interfaces” (0053,0078,0111).

As to claim 9, Little disclosed “wherein a document file comprises one or more sub-files dedicated to the report file and one or more sub-files dedicated to the quick data structuring system” (0112-0117).

As to claim 10, Little disclosed  “wherein the one or more sub-files dedicated to the quick data structuring system form the database” (fig 3, 0084,0086).

As to claim 12, Little disclosed  “wherein the document file is a Microsoft Word file, and the one or more sub-files dedicated to the report file and the one or more sub-files 

As to claim 13, Little disclosed  “wherein the memory further stores thereon a file system comprising one or more data files, and the structured data in the database comprises a data link to the one or more data files” (0077,0079,0100)

As to claim 14,  Little disclosed  “wherein the memory further stores thereon a file daemon that forms a data bridge between the quick data structuring system and the file system for the quick data structuring system to access the one or more data files”   (Little: 0100,0120, fig 6)

As to claim 15, Little disclosed  “wherein the file daemon comprises a local webserver and the quick data structuring system, and wherein the file daemon and the quick data structuring system communicate with each other using a web-based communication protocol” (0031-0033,0053,0062-0063 – file deamon typically multitasking computing supported by operating system such as web based operating system element 211)

As to claim 16, Little disclosed  “wherein the one or more data files comprise unstructured data, and the structured data stored in the database is at least one of obtained and derived from the unstructured data” (0091-0093).

As to claim 17, Little disclosed  “wherein the report file is editable by a graphical user interface of the content editor” (fig 2, 0066-0067).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little    et al., (hereafter Little), US Pub.No.2014/0215302 published Jul,2014 Garipov, US Pub.No. 2017/0052766 published Feb,2017 in view of Araki et al., (hereafter Araki), US Pub.No. 2017/0161348 published Jun,2017

As to claim 11, Little disclosed “wherein the one or more sub-files dedicated to the report file and the one or more sub-files dedicated to the quick data structuring system” (fig 3, 0084,0086).  It is however, noted that Little and Garipov do not disclose “data compressed to form the document file, having one of a positive, a zero, and a negative data compression ratio”.  On the other hand, Araki disclosed “data compressed to form the document file, having one of a positive, a zero, and a negative data compression ratio” (Araki: Abstract, fig 3, 0057-0060 – Araki teaches compression ratio check parameters in a data replication operations, The compression ratio check parameters associated with the file for example fig 3, element 310 may compare to the instances of data replication operations with respect to trigger criteria specified in the compression ratio check parameter element 314, further Araki also teaches maintaining not only compression ratio history (element 312), but also compression ratio statistics logic (element 322) generating and representing respective value for evaluation with respect to performance operations) 
 	It would have been obvious to one of the ordinary skill in the art before the
.
















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little et al., (hereafter Little), US Pub.No.2014/0215302 published Jul,2014.

As to claim Claim 18, 22,  A quick data structuring system comprising (Little: 0019,0025 – Little teaches content edition particularly data associated with the document  for example, comments, text editing, image editing and like, further Little teaches examples of file formats such as pdf, Microsoft word markup language or OOCXML is identical to the quick data structure or QDS including content editor applications of instant specification  para 0044):
 	“a presentation layer” (Little: fig 8, element 855, para 0171 line 1-2 – Little teaches presentation layer as graphical user interface is identical to presentation layer supporting graphical interface of instant specification para 0063)
 a logic layer (Little: 0054,0063 0160, fig 8 – Little teaches processor that processes the instructions of one or more application programs supporting APIs is identical to instant specification 0063,0065) and a database that stores structured data (Little: fig 3, element 350,0077, 0079 – Little teaches documents and/or data  element 345 stored in database element 350);
  	the presentation layer (Little: 0059, line 1-4), comprising a web browser graphical user interface that is integrated into a content editor application for at least one of displaying(Little: fig 2, 0067,0070 – Little teaches server processing or editor application element 212 providing the functionality for example to the word processing or editor application, further client web browser application element 213 interacts with the server to access web based word processing or editor application supported by the graphical user interface including displaying the content)   and receiving the structured data           ( 0097-0098,0100-0101, fig 5A – Little teaches documents from the database 
 	the logic layer interacts with the presentation layer, the database, and a report file displayable by the content editor application; and , wherein in the logic layer is configured to obtain at least a portion of the structured data from the database , report file in the content editor” (0067,0070-0071 – Little teaches web-based application program configured to execute editor application supporting graphical user interface)
 	“the database comprising a set of sub-files that form a portion of a document file, and the document file further comprises another set of sub-files that form the report file” (Little: 0112-0117 – Little teaches various scenarios of edit document(s) typically executing APIs because API may provide part of document and/or file may be treated as sub-file and/or DOCX file viewing and/or editing the file and/or document in other format such as pdf file or an ePUB file, further each file may be associated with respective metadata or file identifier that identifies specific document and provides location identification that differentiates between file and sub-file as detailed in 0112, also document identified through structured mark-up.
Claim 22 limitation Little disclosed “wherein, after the quick data structing system obtains the structured data from an external database, the quick data structuring system (Little: 0019,0025 – Little teaches content edition particularly data associated with the document  for example, comments, text editing, image editing and like, further Little teaches examples of file formats such as pdf, Microsoft word markup language or OOCXML is identical to the quick data structure or QDS including content editor applications of instant specification  para 0044) “temporarily stores the structured data identical to presentation layer supporting graphical interface of instant specification para 0063, further Little teaches storage system supports data caches stored on the devices accessed via network)

As to claim 19, Little disclosed  “wherein the database comprises a caching layer and a persistence layer (fig 8, 0180), the persistence layer stores the set of sub-files of the database, and the database further comprises an application programming interface for interacting with the content editor application (0066, 0077,0079)

Claim 20, Little disclosed “wherein the database further comprises a security layer that secures data transmitted between the persistence layer and the caching layer (fig 2,  0089, 0180).
As to claim 21, Little disclosed “ wherein new structured data received at the presentation layer is first stored in the persistence layer and then later stored in the caching layer” (0148-0149, 0180).

As to claim 23,  Little disclosed “wherein the database comprises a security layer and a caching layer that temporarily stores the structured data, and the security layer secures data transmitted between the external database and the caching layer” (0056-0057, 0089, 0180).

As to claim 24, Little teaches a system which including “ A content editor application comprising” (fig 2, element 212,222 – editor application  in a client server environment):
 	“a document file that comprises a report file that is displayable and editable using a graphical user interface of the content editor application” (0097-0098,0100-0101, fig 5A, fig 6,0120-0121 – Little teaches documents from the database supporting file formats and selecting the document for viewing and/or editing portions to identify versions and difference “delta” as portion of the data i.e., editable using graphical user interface for example fig 8 illustrates input and output (display), further Little teaches user accesses to the document to modify into a suitable file format for the editor and the received document is displayed for example as detailed in fig 6;
 	a quick data structuring system (Little: 0019,0025 – Little teaches content edition particularly data associated with the document  for example, comments, text editing, image editing and like, further Little teaches examples of file formats such as pdf, Microsoft word markup language or OOCXML is identical to the quick data structure or QDS including content editor applications of instant specification  para 0044) that is a web browser add-in to the content editor application and which comprises:  (0070-0071 – Little teaches web browser application element 213 is used in order to access web-based word processing or editor application element 122), a presentation layer (fig 8, element 855, para 0171 line 1-2 – Little teaches presentation layer as graphical user interface is identical to presentation layer supporting graphical interface of instant specification para 0063) for at least one of receiving and modifying structured data 
 	“wherein the report file and the presentation layer are displayed in the graphical user interface of the content editor application” (0108-0109,0111 – Little teaches defined APIs associated with the document files that including insertion, creation, editing API , further edited document includes a highlighting  metadata associated with the document corresponds to report file is identical to instant specification 0069 content editor application associated with the respective file(s);and “at least a portion of the structured data stored in the database is insertable into the report file by the logic layer” (fig 5C-5D, 0108-0109 – Little teaches API that including various functions such as insertion, modifications, comments, creation and/or edition of identified portion(s) thereby corresponding file is changed to reflect the update(s), also Little teaches for example in the word file inserting comments along with the text may be stored in DOCX file, while client is viewing (and editing) the document from the database as PDF file or an ePUB file as detailed in 0109.  .

As to claim 25, Little disclosed “ further comprising an application programming interface with which the quick data structuring system uses to insert at least the portion of the structured data into the report file” (Little: 0101, 0109).

As to claim 26, Little disclosed  “wherein the document file comprises one or more sub-files dedicated to the report file and one or more sub-files dedicated to the quick data structuring system; and the database comprises the one or more sub-files dedicated to the quick data structuring system to store the structured data” (Little: 0025,0032,0071, 0091, 0093) 

As to claim 27, Little disclosed  “wherein the one or more sub-files dedicated to the report file comprise a sub-file for a main body of the report file”(fig 3, 0084,0086,0112)..

As to claim 28, Little disclosed “wherein the one or more sub-files dedicated to the report file and the one or more sub-files dedicated (Little: 0091, 0093,0112) to the quick data structuring system are all XML files” (Little: 0025,0032,0071)

As to claim 29, Little disclosed “ wherein the database forms part of the document file” (fig 5A-5D, 0100-0101).

As to claim 30, Little disclosed “ being a Microsoft Word application and the document file being a Microsoft Word file” (0063-0064,0093); wherein one or more XML files form the database and are part of the document file (0025,0032,0071).

As to claim 31, Little disclosed “ wherein the database only temporarily stores the structured data in a caching layer in the database(0077-0078, fig 8, 0180), and the quick data structuring system obtains the structured data from a second database that is external to the content editor application” (fig 2-3, 0069-0073).
Conclusion

The prior art made of record
a.  	US Pub. No.  2014/0215302 is directed to collaborative multiple document editors
b. 	US Pub. No. 	2017/0052766 is directed to integrated object oriented metadata object memory model
c. 	US Pub. No. 	2017/0161348 is directed to data replication based on compression ratio history
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154